Case 3:20-cr-00022-MHL Document 1 Filed 02/18/20 Page 1 of 10 PageID# 13



                                                                                      FEB 18 3m
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA                      CLERK, U.S. DISTRICT COURT
                                                                                       RICHMOND VA
                                  Richmond Division


UNITED STATES OF AMERICA                        )   CRIMINAL NO. 3:20cr-=0=2=2_ __
                                                )
            v.                                  )   18 u.s.c. § 371
                                                )   Conspiracy to Commit Wire and Bank Fraud
PATRICK LINDSEY,                                )   (Count One)
                                                )
            Defendant.                          )   Forfeiture Notice
                                                )


                                  CRIMINAL INFORMATION

       THE UNITED STATES ATTORNEY CHARGES THAT:


                                  GENERAL ALLEGATIONS

       At all times relevant to this Criminal Information:

       l.        Morton G. Thalhimer, Inc. ("Thalhimer") was a commercial real estate firm, doing

business as Cushman & Wakefield/fhalhimer, with its principal place of business in Glen Allen,

Virginia. Founded in 1913, Thalhimer provided real estate services for commercial and residential

multi-family properties, including both property management and development, construction and

project management of properties located in Virginia, North Carolina, and South Carolina.

       2.        Thalhimer had four wholly-owned subsidiaries: MGT Construction Management

("MGT Construction" or "MOT"), Thalhimer Realty Partners, Inc., Thalhimer Sullivan, L.L.C.,

and Thalhimer Copty Real Estate L.L.C.

       3.        Thalhimer established MGT Construction in 1988 as a wholly-owned subsidiary,

and as a Virginia corporation with its principal place of business in Richmond, Virginia. MGT

was a construction company that offered preconstruction planning and evaluation, design-build,
Case 3:20-cr-00022-MHL Document 1 Filed 02/18/20 Page 2 of 10 PageID# 14




and construction management services for Thalhimer owned and/or managed properties, as well

as other entities.

        4.      MGT initially focused on tenant improvement projects, but beginning in or about

2012, MGT expanded its business to include larger construction projects. MGT Construction's

revenues more than doubled from approximately $14.5 million in 2011 to approximately $35.1

million in 2012. In 2013, MGT Construction's revenues increased to $43.6 million. And by 2014

and 2015, MGT Construction's revenues grew to approximately $56 million and $63.5 million,

respectively.

        5.      Thalhimer's management team between 2011 and 2016 included a number of

executives who served as officers of both Thalhimer and that company's MGT Construction

subsidiary.

        6.      The defendant, Patrick Lindsey ("LINDSEY"), was hired at MGT Construction on

or about January I, ~007 as an estimator. In early 2013, LINDSEY became Vice President of

Preconstruction Services. LINDSEY served in that capacity until Thalhimer terminated his

employment on or about November 15, 2016.

        7.      Between 2011 and 2018, MGT Construction purportedly used the percentage-of-

completion accounting method to recognize revenues and expenses for its construction projects.

The percentage-of-completion method allows a company to recognize as income that percentage

of total income that matches the percentage of completion of a project in every accounting period

in which the project continues to be active. This is in contrast to the completed contract method,

which defers the reporting of income and expenses until a project is completed. The percentage-

of-completion accounting method is common in the construction industry.




                                                2
Case 3:20-cr-00022-MHL Document 1 Filed 02/18/20 Page 3 of 10 PageID# 15




       8.      During this same time period, MGT Construction also prepared regular Work In

Progress (or "WIP") reports. A WIP report is an accounting schedule that is a component of a

company's balance sheet.      Generally Accepted Accounting Principles (or "GAAP") require

companies that use percentage-of-completion accounting to maintain a WIP report for each

accounting period. Though the format of a WIP report varies, it usually includes current period

and project-to-date financial metrics that detail each individual project.

       9.      During this same time period, MGT Construction used an accounting software

program named Timberline. LINDSEY and other MGT employees entered data into Timberline

related to the revenue and expenses for all MGT projects, including invoices, change orders, and

payments from property owners. Both MGT and Thalhimer employees had access to the

Timberline system, and used the software to produce WIP reports and other documents that

detailed the financial status of both individual projects, and MGT as a company.

        10.    Senior MGT employees, such as LINDSEY, enjoyed financial compensation

packages that included both their MGT salaries, and an incentive bonus structure that consisted of

cash payments tied to a percentage ofMGT's annual profits.

                                         COUNT ONE
                          (Conspiracy to Commit Wire and Bank Fraud)

        11.    The allegations in paragraphs 1 through 10 of this Criminal Information are re-

alleged and incorporated as though set forth in full here.

        12.    From in or about 2011 through in or about November 2016, the exact dates being

unknown, in the Eastern District of Virginia and elsewhere, the defendant, PATRICK LINDSEY,

knowingly and intentionally combined, conspired, confederated and agreed with others known and

unknown to commit offenses against the United States, to wit:



                                                  3
Case 3:20-cr-00022-MHL Document 1 Filed 02/18/20 Page 4 of 10 PageID# 16




             a. Wire Fraud, that is, to devise a scheme or artifice to defraud or obtain money and

                 property by materially false or fraudulent pretenses, representations, or promises,

                and that in advancing, furthering, or carrying out that scheme or artifice to defraud,

                did transmit or caused to be transmitted any writing, signal, or sound by means of

                a wire, radio, or television communication in interstate commerce, in violation of

                Title 18, United States Code, Section 1343; and,

             b. Bank Fraud, that is, to knowingly execute a scheme to defraud a financial

                 institution (as that term is defined at Title 18, United States Code, Section 20) by

                 means of material false or fraudulent pretenses, representations or promises, with

                the intent to deceive that financial institution and to obtain money owned by and

                 under the control of that financial institution, in violation of Title 18, United States

                Code, Section 1344.

       13.      The object of the conspiracy was for LINDSEY, and others known and unknown,

to conceal the true financial condition of MGT Construction to ensure that LINDSEY and his co-

conspirators maintained their positions of control; continued to personally profit from their

salaries; and continued to receive numerous other benefits from their positions, to include the

receipt of cash bonuses based on (purported but non-existent) company profits; ownership interests

in certain Thalhimer real estate projects; the ability to employ family members and friends; and

the use of MGT resources and funds to renovate or improve their personal properties at greatly

reduced cost.

       14.      During the course of the conspiracy, and as described in more detail below,

LINDSEY and his fellow conspirators performed numerous overt acts in order to further the

objective of their agreement, to include completing fraudulent accounting manipulations; making



                                                   4
Case 3:20-cr-00022-MHL Document 1 Filed 02/18/20 Page 5 of 10 PageID# 17




misrepresentations or deliberate and material omissions when dealing with audit companies

engaged in reviewing MGT's financial condition; and submitting fraudulent financial statements

to financial institutions and insurance companies in order to obtain loans, lines of credit, and

insurance coverage.

                       The Ways, Manner, and Means of the Conspiracy

        The ways, manner, and means by which LINDSEY and his fellow conspirators sought to

accomplish the conspiracy included, but were not limited to, the following:

        15.      WIP reports were a significant measure ofMGT Construction's financial condition.

These reports - generated in MGT's Timberline accounting software program - supposedly

provided up-to-date snapshots of the status of each of MGT's various construction projects, to

include the percentage of physical construction completed to date; MGT's budgeted cost estimate

for the project; the actual costs incurred to date; and the remaining anticipated costs. The WIP

reports also indicated the profit (or loss) percentage that MGT Construction could expect based on

that ratio of physical progress to outstanding costs.

        16.      The "costs incurred" category consisted primarily of invoices submitted to MGT

by the various sub-contractors and vendors employed by MGT on any particular project. Simply

put, if the total amount due and owing from those accumulated invoices amounted to less than the
                        ,
sum that MGT had budgeted for that particular construction project, the project had turned a profit

for MGT Construction (and by extension, Thalhimer). If, on the other hand, MGT Construction

owed more in total invoices than MGT had budgeted for that project, MGT (and by extension,

Thalhimer), had lost money. The Timberline-generated WIP reports thus provided MGT and

Thalhimer management with a current, evolving picture of the construction subsidiary's

profitability.



                                                  5
Case 3:20-cr-00022-MHL Document 1 Filed 02/18/20 Page 6 of 10 PageID# 18




       17.     MGT and Thalhimer management relied on those WlP reports to demonstrate

MGT's profitability to financial institutions and bonding companies when seeking loans, lines of

credit, and construction bonds.    Financial statements that reflected a consistently profitable

construction company were more likely, of course, to convince financial institutions to provide

MGT Construction with the financial backing the Company needed to pursue, acquire, and

complete new construction projects.

       18.     While acting at the direction of his co-conspirators, LINDSEY became largely

responsible for ensuring that MGT's WIP reports portrayed MGT's various construction projects

as - by and large - profitable endeavors. Beginning in approximately 2011, the exact date being

unknown, LINDSEY assumed primary responsibility at MGT Construction for the physical, day-

to-day management of a large-scale, long-running fraudulent accounting scheme that LINDSEY

and his fellow conspirators operated to conceal the fact that many of MGT's construction projects

were returning losses- not profits - to MGT and its parent company, Thalhimer.

       19.     The primary means by which LINDSEY and others concealed the true nature of

MGT's profitability involved the calculated movement of invoices within MGT's Timberline

accounting system.

       20.     LINDSEY would review WIP reports on at least a monthly basis, typically at the

end of each month. LINDSEY would both provide those WIP reports to others at MGT, and/or

advise his fellow conspirators of the substance of those WIP reports, to include the status of the

percentage of profit (or loss) that MGT could expect.

       21.     As MGT projects approached completion, the monetary difference between the

categories of "costs incurred" and "estimated costs" (that is, MGT's budget for the project) would

naturally narrow as more sub-contractors and vendors completed their portions of the project, and



                                                6
Case 3:20-cr-00022-MHL Document 1 Filed 02/18/20 Page 7 of 10 PageID# 19




submitted their invoices to MOT for payment. When the "costs incurred" would approach and

eventually overrun MOT's allotted budget for the project, an accurate WIP report for that project

would reflect a shrinking, vanishing "percentage of profit" category.

       22.     When the WIP reports reflected that particular projects were on the verge of

becoming unprofitable (or less profitable than MOT initially estimated), LINDSEY would be

instructed to remove one or more invoices from the particular project, and transfer those invoices

to other MOT projects within the company's Timberline accounting system. LINDSEY would

typically move invoices from projects that were approaching completion (e.g., 75% completed) to

projects in the initial stages of construction (e.g., 20% completed), where those added costs would

not imminently threaten MOT's predicted profit margin.

       23.     As a result ofLINDSEY's accounting manipulations, the revisedWlP report would

reflect an inaccurate, fraudulent profitability figure - one that both concealed the losses on that

nearly-completed job, and simultaneously inflated MOT's net income on that job. LINDSEY and

his co-conspirators understood that this inflated profitability figure was material to the financial

institutions and bonding companies on whose lines of credit and insurance coverage MGT and

Thalhimer depended.

       24.     As the scheme progressed, LINDSEY and his fellow conspirators were required to

increasingly manipulate invoices within the Timberline accounting system to ensure that nearly-

finished projects reflected acceptable (albeit fictitious) profit margins.

       25.     In order to keep the fraudulent accounting scheme from being discovered,

LINDSEY and his co-conspirators understood the necessity of always having newer, recently-

initiated construction projects in MGT's pipeline. Without those newer projects, there would be

nowhere in Timberline for conspirators to transfer job costs.



                                                  7
Case 3:20-cr-00022-MHL Document 1 Filed 02/18/20 Page 8 of 10 PageID# 20




       26.     This necessity for continued accounting manipulation meant that MGT operated

under the perverse incentive of acquiring new projects at any cost - even if that required MGT to

submit deliberately under-valued project estimates in order to ensure that MGT would under-bid

other construction firms when competing for new projects.

       27.     As noted above, LINDSEY and his fellow conspirators submitted the products of

these accounting manipulations - such as the revised WIP reports that reflected grossly inaccurate

snapshots of MGT's profitability - knowing they would serve as part of MGT / Thalhimer's

application packages to financial institutions, such as SunTrust Bank, PNC Bank, Fulton Bank,

and BB&T Bank, when seeking construction loans, or new or increased lines of credit. MGT /

Thalhimer would also submit these fraudulent financial representations to bonding companies,

such as The Hartford, when seeking business insurance coverage ofMGT's construction projects.

       28.     Those fraudulent financial statements would be sent by MOT / Thalhimer to these

financial institutions and insurance companies as attachments to email communications. Those

email communications to the financial institutions and insurance companies necessarily utilized

servers located outside of the Commonwealth of Virginia.

       29.     Over the course of the conspiracy, LINDSEY and his co-conspirators caused the

following overt acts, among others, to be committed in furtherance of the conspiracy and to effect

the objects of the conspiracy:

             a. On or about April 29, 2015, LINDSEY accessed MGT's Timberline accounting

                system and conducted a series of invoice transfers, moving multiple contractor

                invoices between several MOT projects in order to conceal the true cost of the

                particular MGT projects that had generated those contractor invoices.




                                                8
Case 3:20-cr-00022-MHL Document 1 Filed 02/18/20 Page 9 of 10 PageID# 21




             b. On or about February I, 2016, Thalhimer's CFO sent an email communication to

                employees of SunTrust Bank (a financial institution with its deposits insured by

                the Federal Deposit Insurance Corporation), which provided MOT / Thalhimer

                with loans and lines of credit. Appended to that email were the company's

                consolidated, audited 2014 and 2015 financial statements, which were false and

                fraudulent in light of the defendant's and his co-conspirators' criminal acts.

             c. On or about May 19, 2016, Thalhimer's CFO sent an email communication to a

                Richmond-based insurance broker working with The Hartford Financial Services

                Group (THFSG), which provided MOT / Thalhimer with insurance coverage.

                Appended to that email were the company's consolidated, audited 2014 and 2015

                financial statements, which were false and fraudulent in light of the defendant's

                and his co-conspirators' criminal acts. The following day, that Richmond-based

                insurance broker emailed Thalhimer's financial statements to a THFSG employee,

                who uploaded Thalhimer's fraudulent financial statements into THFSG's servers,

                located at THFSG's headquarters in Hartford, Connecticut.

       30.     As the result of these and other wirings and communications, employees of the

financial institutions and bonding companies described above - acting in reliance on the presumed

accuracy and truthfulness of MOT / Thalhimer's financial reporting - agreed to provide the

company with loans, lines of credit, and insurance coverage.

       31.     LINDSEY and his fellow conspirators also worked to conceal the accounting fraud

from auditors tasked with evaluating and reporting on MOT Construction's true financial condition

and fiscal outlook. When interacting with those auditors, LINDSEY and his co-conspirators would

provide WIP reports and other accounting records that those individuals knew contained numerous



                                                 9
Case 3:20-cr-00022-MHL Document 1 Filed 02/18/20 Page 10 of 10 PageID# 22




misrepresentations about MGT's profitability; likewise, LINDSEY would deliberately omit any

mention of the ongoing accounting fraud scheme when discussing MGT's operations and finances.

        32.     LINDSEY and his fellow conspirators operated this accounting fraud from at least

2011 until LINDSEY's termination from MGT Construction in November 2016. During the

course of the conspiracy, LINDSEY moved (or deleted) thousands of invoices, concealing the fact

that- by the end of the conspiracy- MGT Construction was at least $28 million in debt.

        (All in violation of Title 18, United States Code, Section 371.)

                                  FORFEITURE ALLEGATION

        Pursuant to Federal Rule of Criminal Procedure 32.2, the defendant is hereby notified that

upon conviction of the offense alleged in Count One, the defendant shall forfeit to the United States

any property, real or personal, which constitutes or is derived from proceeds traceable to the

offense charged. If property subject to forfeiture cannot be located, the United States will seek an

order forfeiting substitute assets.

        (In accordance with Title 18, United States Code, Section 981(a)(l)(C), as incorporated by
Title 28, United States Code, Section 2461; and Title 21, United States Code, Section 853(p}, as
incorporated by Title 28, United States Code, Section 2461 ).


                                                G. Zachary Terwilliger
                                                United States Attorney


                                      By:
                                                Thomas A. Garnett
                                                Assistant United States Attorney
                                                Virginia Bar No. 86054
                                                United States Attorney's Office
                                                919 E. Main Street, Suite 1900
                                                Richmond, Virginia 23219-2447
                                                Phone: (804) 819-5400
                                                Fax: (804) 819-7417



                                                 10
